DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments directed towards prior art rejections of the previous office action are moot as Applicant has cancelled the claims pertaining to said arguments and submitted new claims.  As such, the new claims are addressed in the detailed office action below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “partitions” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation “a bottom-supported main body”.  This limitation is indefinite because it is both unclear as to what the main body is (e.g. a frame of a drilling derrick/mast, a base holding up such a frame, the deck of an offshore drilling vessel, other features of the vessel, something else entirely, etc.) and what is the bottom and how is it supporting it (e.g. base of a drilling derrick/mast, deck of an offshore drilling vessel, other features of the vessel, the sea-bed, something else entirely, etc.).
Claim 48 recites the limitation “preferably”.  This limitation renders the claim indefinite because it is unclear as to whether the limitation that follows is required or not.
Claims 34-47, 49-53 are similarly rejected for being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holck (WO 2014/140369 A3) in view of Roodenberg et al. (US 2008/0298898) or Song et al. (US 5248003).
Regarding claims 33 and 51, Holck discloses an offshore drilling unit adapted for performing well-processing tasks on an off-shore hydrocarbon reservoir located below a seabed; wherein the drilling unit comprising a bottom-supported main body [jack-up vessel; Page 7, Line 11] supporting a first drilling station defining a first well center, and a second drilling station defining a second well center [Page 4, Line 17 to Page 5, Line 2]; and wherein at least the first drilling station is arranged displaceable in a horizontal plane relatively to the second drilling station [Page 11, Lines 19-24].
Holck fails to disclose the offshore drilling unit having the drilling stations mounted on a cantilever.
Roodenberg and Song teach jack-up vessels having a drilling station mounted on a cantilever [Figures 1-9 and 1-7 respectively].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the offshore drilling unit of Holck by adding the cantilever as described by Roodenberg or Song to increase the reach of the drilling stations allowing them to access a larger area containing well heads without having to re-position the jack-up vessel, thereby saving time and capital.  

Regarding claims 35 and 36, Holck further discloses the well centers are provided with skids [Page 33, Line 17 to Page 34 Line 14 & Figure 8].
Regarding claim 37, Holck further discloses the first drilling station and the second drilling station each are adapted for performing one or more well-processing tasks on a plurality of surface-wells of one or more off-shore hydrocarbon reservoirs located below a seabed [Page 4, Line 17 to Page 5, Line 2].
Regarding claim 38, Holck further discloses the first drilling station is configured to perform drilling operations on a first well, wherein the second drilling station is configured to perform drilling operations on second well, and wherein the drilling operations the first and the second well are performed simultaneously [Page 4, Line 17 to Page 5, Line 2].
Regarding claim 39, Song further teaches the wellhead below the cantilever is provided by a bottom-supported wellhead platform comprising a support structure supporting a platform disposed between the cantilever and the sea surface [22, Figures 1 & 2].
Regarding claim 40, Roodenberg and Song further teach the cantilever is for positioning the first well center and the second well center outside of the horizontal contour of the bottom-supported main body [Figures 1-9 and 1-7 respectively].
Regarding claim 41, Holck further discloses the first drilling station and second drilling station are arranged to operate substantially independently from each other [Page 4, Line 17 to Page 5, Line 2].
Regarding claims 42-44, Holck further discloses the first and second drilling stations  comprise blowout preventer control systems [Page 3, Line 16 to Page 4, Line 15].

Regarding claims 49 and 50, Holck further discloses respective drillers cabins [distinct left and right sides of 1534, best seen in Figures 12 & 14] that are separated by a partition [notch area that forms the center of the W shape of cabin, best seen in Figure 14].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619